Citation Nr: 0607161	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-31 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for post-concussion headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
In a September 2002 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD).  In a 
July 2004 rating decision, the RO granted service connection 
for post-concussion headaches, rated as 10 percent disabling.  
The veteran testified in a hearing before the RO in January 
2004, and the transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed as having PTSD secondary 
to military sexual trauma, which is corroborated by evidence 
of record.

3.  The veteran experiences chronic migraines that limit her 
productivity and cause her to miss an average of one day of 
work each month because of pain.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2005).

2.  Criteria for a rating of 30 percent for post-concussion 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Codes 8045, 8100 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

In letters dated in February 2002 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence the veteran was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of her rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, VA gave the veteran an 
initial VCAA notice in February 2002, prior to the November 
2002 and July 2004 AOJ decisions on appeal.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
her physical examinations, and affording her an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

Service Connection 

The veteran alleges that in-service stressors resulted in 
PTSD, manifest by anxiety, paranoia, and depression.  She 
avers that she is withdrawn because she distrusts others, and 
maintains that she has panic attacks once or twice a week 
when exposed to stressful social situations.  She states that 
she has frequent nightmares related to in-service stressors 
and experiences flashbacks when reminded of military trauma.  

The veteran describes several potential stressors, including 
a February 1991 rape, an October 1991 motorcycle accident, 
and an abusive relationship with her former fiance.  Most 
significantly, the veteran alleges that she was repeatedly 
harassed and sexually abused by an officer when she was 
transferred to Greece in September 1990.  She avers that the 
officer harassed her at work and raped her multiple times 
when she was on guard duty or otherwise alone.  She maintains 
that she experienced serious physical trauma from the abuse 
and sought HIV testing because of concerns about her health.  
She states that she did not report the abuse because the 
officer threatened to slander, demote, or discharge the 
veteran.  

The veteran's mother and sister stated that they noticed a 
marked change in the veteran's behavior when she returned 
from Greece during a period of leave.  They alleged that the 
veteran was distant, withdrawn, anxious, paranoid, moody, and 
short-tempered.  In a January 1991 letter to her mother, the 
veteran indicated that she had requested cross-training for a 
different position to enable her to separate from her boss.  
The veteran's mother reported that, in February 1991, the 
veteran called and told her mother that a chief petty officer 
had sexually molested her.  

The veteran submitted treatise evidence indicating that 
common comorbidities of military sexual trauma include 
several disorders that the veteran complains of or has been 
treated for, including somatoform disorders, gynecological 
problems, mental health disorders, chronic headaches, 
fibromyalgia, temporomandibular joint, abdominal pain, and 
pelvic pain.  The evidence notes that psychological disorders 
may develop years after traumatic incidents, triggered by 
unrelated stressors.  The evidence suggests that sexual 
trauma may occur more frequently in the military, although 
individuals are more likely not to report abuse in those 
situations.

The veteran's service medical records indicate that a January 
1991 evaluation of the veteran's suitability to bear firearms 
was "very benign," and the examiner found no evidence of 
thought, mood, or personality disorder.  In April 1991, the 
veteran's evaluation was terminated because of a suspected 
mental condition.  The veteran began to seek regular 
treatment for gynecological problems in 1991.  In May 1991, 
the veteran reported emotional problems related to 
difficulties with her family, fiance, and co-workers, 
particularly an officer who made her "nervous."  In July 
1991, the veteran was screened for human immunodeficiency 
virus (HIV). During a July 1991 medical examination, the 
examiner questioned the veteran because she appeared 
distracted and distant.  The veteran described emotional and 
relationship problems, and the examiner referred the veteran 
to a mental health clinic.  During related examinations, the 
veteran reported that she experienced depression, suicidal 
ideation, poor concentration, memory lapses, sleep 
disturbance, mood changes, fear, and anxiety, and a Minnesota 
Multiphasic Personality Inventory (MMPI) indicated that the 
veteran had increased distress and difficulty coping.  She 
was diagnosed as having a major depressive episode and Axis I 
interpersonal problems.  In August 1991, physicians diagnosed 
a borderline personality disorder and Axis I major depressive 
disorder.  Physicians recommended that the veteran be granted 
a period of leave, a cancelled tour of duty, or a separation 
from service.  The veteran was ultimately discharge for a 
personality disorder.

In July 2002, a VA psychiatrist diagnosed PTSD secondary to 
military sexual trauma.  The veteran received regular 
treatment for military sexual trauma, PTSD, and depression 
with a VA psychiatrist and clinical nurse specialist.  During 
treatment, the veteran reported sexual abuse by her chief 
petty officer.  Private and VA medical records further 
indicate that the veteran sought frequent treatment for 
gynecological problems.  

During an August 2002 VA examination, the examiner stated 
that, if verified, the veteran's description of sexual abuse 
would satisfy DSM-IV criteria for PTSD stressors; however, 
the examiner noted that the case was difficult to assess, 
particularly because the veteran exaggerated her symptoms 
during testing.  The examiner noted results from 1993 MMPI 
testing, and concluded that those results were inconsistent 
with a diagnosis of PTSD.  The examiner found that the 
evidence was more characteristic of borderline personality 
disorder given prior psychological testing, the veteran's 
pre-service history of major depressive disorder, and 
inconsistencies between the veteran's claims and the 
documented evidence of record related to the veteran's 
relationship with her former fiance.  
 
Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for 
PTSD is established with medical evidence that the veteran 
has a current diagnosis of PTSD, credible evidence supporting 
the occurrence of an in-service stressor, and medical 
evidence linking the current diagnosis and the in-service 
stressor.  See 38 C.F.R. § 3.304(f).  If the stressor is not 
related to combat, it must be supported by credible 
supporting evidence, which cannot consist solely of the 
veteran's lay testimony or after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128, 142 (1997); 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Available 
service records must support and not contradict the veteran's 
lay testimony concerning the non-combat stressors.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).

If a claim for PTSD is based on personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
This evidence may include records from mental health 
counseling centers, treatment records, tests for sexually 
transmitted diseases, and statements from family members.  
Evidence of behavior changes following the claimed assault is 
relevant evidence of an in-service assault.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include a request for transfer, deterioration in 
work performance, unexplained social behavior changes, or 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause.  See 38 C.F.R. § 3.304(f)(3).

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  

VA physicians diagnosed PTSD related to military sexual 
trauma.  In August 2002, a VA examiner found that the veteran 
more likely had a borderline personality disorder; however, 
the examiner noted that he was unable to accurately assess 
the veteran's complaints because she exaggerated her symptoms 
during testing.  The examiner reviewed the results of testing 
performed prior to the veteran's recall of military sexual 
trauma and diagnosis of PTSD.  The examiner discredited the 
veteran's report of an alleged stressor related to the abuse 
of her fiance, but noted that, if verified, the veteran's 
description of sexual abuse could be a PTSD stressor.  
Resolving all reasonable doubt in favor of the veteran, the 
Board finds that the diagnosis of PTSD made by VA physicians 
is credible because it is based on a history of counseling 
that led to the veteran's recall of military sexual trauma.  
A diagnosis of PTSD by a mental-health professional is 
presumed to have been made in accordance with applicable 
Diagnostic and Statistical Manual of Mental Disorders 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor.  See Cohen, 10 Vet. App. at 
140.  Therefore, if corroborated by credible supporting 
evidence, the Board may presume the sufficiency of the 
veteran's alleged stressors and the credibility of the 
diagnosis.  

The Board finds that there is credible supporting evidence of 
record corroborating the veteran's description of military 
sexual trauma.  In January 1991, the veteran was found to 
have no personality disorders.  Shortly thereafter, the 
veteran reported sexual abuse to her mother, requested a 
transfer, began treatment for depression, complained of 
various physical problems, and sought testing for a sexually 
transmitted disease.  The veteran's mother and sister noted 
significant behavioral changes after the veteran was 
initially transferred to Greece.  The veteran's description 
of military sexual trauma is consistent throughout her 
treatment records and her statements to VA.  Therefore, there 
is credible supporting evidence of record that the veteran's 
alleged in-service stressor occurred, and service connection 
for PTSD must be granted.

Increased Rating

The veteran alleges that she experiences a dull, steady, 
squeezing pain throughout her head every day.  She avers that 
pain is aggravated three times a week for a period of twenty-
four to seventy-two hours.  During periods of flare-up, the 
veteran declares that pain is accompanied by dizziness, 
nausea, and photosensitivity, as well as temporary blindness 
seven or eight times a month.  She maintains that various 
treatments, including physical therapy, chiropractic, and 
acupuncture, failed to alleviate her headaches.  She asserts 
that she takes multiple medications to treat pain, sometimes 
as frequently as twelve times a day, which occasionally 
restrict her industrial capacity because they cause nausea or 
additional pain.  

The veteran asserts that headaches affect her daily 
activities and personal relationships because they limit her 
concentration and minimize her interest in hobbies and 
socializing.  She alleges that she was terminated from prior 
employment because of limitations caused by chronic 
headaches.  Although pain interferes with her industrial 
capacities, she maintains that she continues to work because 
she is aided by co-workers.  Despite this assistance, the 
veteran states that she missed eighty-five hours of work in 
2004-an average of one day a month-because of migraine 
pain.  

The veteran submitted treatise evidence indicating that 
individuals who experience chronic migraines may additionally 
exhibit depression, anxiety, and fibromyalgia.  

The veteran alleges that she experienced two seizures after 
her discharge from service, and she implies that seizures are 
related to chronic headaches.  Service connection for 
residuals of a concussion to include seizures was denied in 
June 1994, and the veteran has not submitted evidence that 
seizures are related to service or to chronic headaches.  
Therefore, seizures are not considered as a part of the 
veteran's overall disability.

In October 1998, the veteran complained of neck pain that 
radiated to her temples with pain at a level of eight out of 
ten on a scale of one to ten, with ten being the highest.  
Timothy J. Klena, D.C., diagnosed tension and migraine 
headaches.  In December 2002, Mary E. River, M.D., indicated 
that the veteran's headaches were migrainous in quality one 
or two times a week.  She diagnosed tension and vascular 
headaches.  VA medical records indicate that the veteran 
regularly complained of and was treated for chronic headaches 
and migraines, and she consistently stated that the frequency 
and severity of headaches had grown progressively worse.  
During a June 2004 VA examination, the examiner noted that 
the veteran missed an average of one week of work each year 
because of headaches.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where entitlement to compensation has been 
established and the veteran appeals for a higher initial 
disability rating, VA will also analyze the severity of the 
veteran's disability from the time of the initial rating to 
the time of review.  VA will specifically consider whether 
separate "staged" ratings for different periods of time are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

The veteran's disability is evaluated as 30 percent disabling 
under Diagnostic Code 8100, which allows for the assignment 
of ratings based on migraines.  See 38 C.F.R. § 4.124a.  
Under Diagnostic Code 8100, a 50 percent rating is assigned 
for very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is for assignment for characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent rating is assigned for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

The evidence of record indicates that the veteran's overall 
disability picture more nearly approximates a 30 percent 
rating for migraines.  See 38 C.F.R. § 4.7.  The veteran 
experiences constant headaches and complains of migraines 
accompanied by dizziness, nausea, and photosensitivity three 
times a week.  Additionally, the veteran occasionally 
experiences temporary blindness and visual disturbance.  She 
alleges that headaches restrict her job performance, but she 
works despite significant pain and functional limitation with 
an average absence of one day each month.  Given the 
veteran's occupational limitations and actual absences from 
work caused by migraines, a 30 percent rating is warranted 
under Diagnostic Code 8100.  A 50 percent rating is not 
warranted because there is no evidence of record indicating 
that the veteran experiences very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; the veteran alleges that we was 
terminated from prior positions because of headaches, but she 
continues to work without significant absences when aided by 
coworkers.

The Board finds that a rating under Diagnostic Code 8100 is 
more favorable to the veteran than a rating under Diagnostic 
Code 8045 for brain disease due to trauma.  Under Diagnostic 
Code 8045, purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated as 10 percent and no more under 
diagnostic code 9304.  See 38 C.F.R. § 4.124a.  Therefore, a 
30 percent rating under Diagnostic Code 8100 is more 
favorable to the veteran than the maximum rating under 
Diagnostic Code 8045.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that pain interferes with her 
employability and argues that she was terminated because of 
her disability, she had not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  There is no evidence of record 
indicating that the veteran has been regularly hospitalized 
for her disability.  Additionally, the evidence of record 
does not demonstrate any exceptional limitation due to the 
veteran's disability beyond that contemplated in the schedule 
of ratings.  The Board appreciates that limitation caused by 
pain and fatigue has an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38. C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   See 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability"); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
compensable disability rating is itself a recognition of 
industrial impairment).  Consequently, the Board finds that 
the evaluation assigned in this decision adequately reflects 
the veteran's clinically established impairments, and an 
extra-schedular rating for post-concussion headaches is not 
warranted.


ORDER

Entitlement to service connection for PTSD is granted.

A rating of 30 percent for post-concussion headaches is 
granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


